 In the Matter of SEARS ROEBUCK AND COMPANY ATWATER KENT MAILORDER PLANTandUNITED RETAIL, WHOLESALE, AND DEPARTMENTSTORE EMPLOYEES OF AMERICA, LOCAL 18, C. I. O.Case No. R-4617.-Decided August 13, 1941Jurisdiction:general merchandising mail order industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by Board ; electionnecessary.Unit Appropriatefor CollectiveBargaining:shade factory and warehouse em-ployees with specific inclusions and exclusions.Mr. Oscar Grossman,of Chicago, Ill., for the Company.Mr. Louis F. McCabe,of Philadelphia, Pa., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn March 18 and April 22, 1941, respectively, United Retail,Wholesale, and Department Store Employees of America, Local 18,C. I. 0., herein called the Union, filed with the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania) a petition andan amended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Sears Roebuckand Company Atwater'Kent Mail Order Plant,' Philadelphia, Penn-sylvania, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On May 13, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.IThe Companywas designatedin the petitionas "Sears Roebuck andCompanyAtwaterKent Warehouse."A motion was madeby the Companyto amend the caption to accordwith thedesignationgiven to the plant by the Company.No objectionwas made by theUnion.The Trial Examiner referredthe motion to theBoard;it is hereby granted.34 N. L. R. B., No. 34.244 SEARS ROEBUCK ET AL.245On May 15, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union,andWarehousemen's Union, Local 169, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.2Pursuant to notice, a hearing was held onMay 26 and 28 and June,3, 4, and 5,1941, at Philadelphia, Pennsyl-vania, before Jack Davis, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made rulings on motions andcn objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSears Roebuck and Company is a New York corporation whichoperates 595 retail stores, 10 mail-order plants, and 20 factories in47 States.The only plant involved in this case is the Atwater KentMail Order Plant, located at Philadelphia, Pennsylvania.The prin-cipal materials and merchandise received at the Atwater Kent plantare drugs, heating and plumbing equipment, mill work, farm imple-ments, tires, furniture, trunks and suit cases, stoves, and kindredproducts.For the fiscal year ending January 31, 1941, approximate-ly $9,367,000 worth of these products were transported to the AtwaterKent plant from outside the Commonwealth of Pennsylvania; thisamount comprised 95 per cent of the total dollar volume of materialsand merchandise received at the plant.During the same period,about $5,500,000 worth of said materials and merchandise, comprisingapproximately 60 per cent of the total volume received in the plant,were shipped to points outside of the Commonwealth of Pennsylvania.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Retail,Wholesale, .and Department Store Employees ofAmerica, Local 18, is a labor organization affiliated with the Congressof Industrial Organizations which admits to membership employeesof the Company.?The latter union neither appeared nor was represented at the hearing.451269-42-vol. 34-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn March 17, 1941, the Union requested the Company to bargaincollectivelywith it as the exclusive representative of the employeesin the Atwater Kent plant of the Company, stating that it repre-sented a majority of said employees.The Company refused so torecognize the Union until the Board certified it as the statutoryrepresentative of its employees.A statement of the Regional Direc-tor introduced into evidence shows that the Union represents a sub-stantial number of employees in the unit which it alleged to be ap-propriate.3We find that a question has arisen concerning the representation ofemployees at the Atwater Kent Mail Order Plant of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the appropriate unit consists of certainemployees of the Atwater Kent plant of the Company. The Com-pany claims that the appropriate unit should also include employeesat its Boulevard plant which is also located at Philadelphia.At thehearing the parties agreed that employees in the following depart-ments or classes should be included in the appropriate unit : merchan-dise handlers, elevator men, porters, Department 170 (billing) at theAtwater Kent plant, Department 178 (parcel-post weighing), andDepartment 201 (restaurant).They agree to exclude from the unitexecutives, managers and assistant managers, confidential secretaries,mail-truck drivers, Departments 150 and 637 (record clerks), exceptthe warehouse files clerks and memo and short-racks employees, whomthe Union wishes to include and the Company to exclude, Depart-ments 180 and 180-X (house inspection and service of supply), De-partments 195 and 211 (plant protection, guards, fire inspectors),Department 204 (medical), gun-repair department, motor-repair de-8The Regional Director's statement shows that the Union submitted 289 membershipapplication cards, all of which appeared to bear genuine original signatures.It statesthat the cards bear the names of a substantial number of employees on the Company'sApril 16, 1941,pay roll in the unit alleged to be appropriate.The pay roll lists 408names in all. SEARS ROEIBUCKET AL.247partment, general-auditing and franking department, all invoicepassers, and the following office and clerical departments : Department101 (general executive) ; Department 107 (employment and person-nel) ; Department 131 (general operating) ; Department 133 (generalmerchandising office) ; Department 139 (catalog addressing) ; De-partment 141 (catalog mailing) ; Department 142 (advertising) ; De-partment 146 (mail opening) ; Department 147 (entry) ; Department148 (distribution and sales listing) ; Department 153 (credit and col-lections) ;Department 154 (traffic) ; Department 156 (central buy-ing) ;Department 157 (correspondence) ; Department 160 (collec-tions) ;Department 162 (index) ; Department 164 (timekeeping) ;Department 167 (bookkeeping) ; Department 168 (auditing) ; De-partment 168-A, 168-B, and 168-R (accounting) ; Department 169(cashier) ; Department 170 (billing) at Boulevard plant; Department"171 (refund and mailing) ; Department 189 (customer's letter infor-mation); Department 203 (telephone communications) ; Department205 (tabulating) ; Department 206 (budgeting or purchasing) ; De-partment 299 (foreign shipping) ; Department 414 (order offices) ;Department 415 (telephone-order takers) 4Apart from the foregoing, the Union seeks to include, and theCompany to exclude, all shade-factory employees, work heads, anddivision heads having less than 10 men under their direction,5 extraemployees, maintenance and powerhouse employees," all office andclerical employees within departments which are composed essentiallyof employees handling merchandise,' including Department 134(pricing)," ticket-office clerks, warehouse files clerks, and memo andshort-racks employees .9The Atwater Kent and Boulevard plants.The Union contends thatthe Atwater Kent plant alone provides a basis for an appropriate uniton the grounds,inter alia,that work is substantially different from thatat the Boulevard plant, that the employees of both plants considerthemselves separate bargaining entities, and that organization of theemployees of the Atwater Kent plant has so far exceeded organizationat the Boulevard plant that to include both plants within the same unit* The record is not entirely clear as to whether allthe abovedepartments are at theAtwaterKent plant,the Boulevard plant, or at both plants.It appears that a singledepartment in all Sears Roebuck plants carries the same number5The Company contends that all work heads and division heads should be excluded.6 The Union wants these employees included only if an appropriate unit is found cover-ing the Boulevard and Atwater Kent plants;the Company asks that they be excluded inany event.4 The Company seeks to exclude all office and clerical employees,regardless of thedepartments with which they are connected8The Company wishes to exclude these employeesin the event that the Atwater Kentplant alone is designated.9 The warehouse files clerks and memo and short-racks employees are record clerkswithin Departments 150 and 637,which bothparties agreed to excludeThe Union claimsthat they should be included in the unit as employees who work closely with merchandisehandlers 248DECISIONS OF NATIONALLABOR RELATIONS BOARDwould submerge the unionization which has occurred and deprive em-ployees of the Atwater Kent plant of the benefits of the Act. It is theCompany's contention that both plants together constitutea singlemail-order unit, that no substantial difference exists between operationsat the Atwater Kent and the Boulevard plants and that thereforethereis no realbasis for setting up a separate unit at the AtwaterKent plant.The Atwater Kent and Boulevard plants are 4.4 miles apart.Mailorders are delivered first to the Boulevard plant. The order is then in-voiced and recorded, and if the purchased goods are stored at the At-water Kent plant, it is sent there to be filled.Both plants store mer-chandise, but the Atwater Kent plant apparently handles larger,heavier items and carloaditems.There is some evidence that biggermen are employed at the Atwater Kent plant to handle the heavier mer-chandise.While there is one personnel office for both plants, separatepersonnel files are kept at each place.The evidence discloses that organizational activities commenced atthe Atwater Kent plant in the summer of 1939. In the spring of 1941,employees there went on strike.No strike was called at the Boulevardplant nor was there any attempt to induce those employees to join thestrike.Organization has proceeded separately, the Atwater Kent plantbeing more strongly organized than the Boulevard. There is no formalorganization at the Boulevard plant, where only a committee is incharge of organizational activities.There are approximately 4,456 em-ployees at the Boulevard plant and 488 at the Atwater Kent plant.While general membership meetings of the Union include employees ofAtwater Kent, Boulevard, and other plants within the jurisdiction ofLocal 18, no joint organizational meetings were ever held betweenAtwater Kent and Boulevard employees.In view of the extent of the Union's organization and other circum-stances, we find that the employees of the Atwater Kent plant aloneconstitute an appropriate unit.The shade factory.The Company contends that this is a separateentity and constitutes a separate unit, while the Union claims that it isproperly within the unit which it claims to be appropriate. The shadefactory is located in the Atwater Kent building. It is separated fromthe rest of the plant by an aisle. It is owned by the Company, has aseparate manager anddivision head, and manufactures window shadesunder the name "Mastercraft Window Shade Company." 'Orders forshades are received at the Boulevard plant and sent to the factory, to-gether with shipping labels addressed to the customers.After the orderis filled it is sent to the shipping department of the Atwater Kent plant.Employees of the shade factory are hired at the Boulevard plant per-sonnel office.They are paid by the same paymaster as the other em-ployees at the Atwater Kent plant and have the same sick benefits and SEARS ROEBUCK ET AL.249profit-sharing plan; their time cards are kept in the same racks.Whilethe Company's operating superintendent testified that the shade fac-tory paid rent for the floor space which it occupied, a landlord-tenantrelationship did not exist, but rent was charged merely as a bookkeep-ing transaction, in order to determine the profit and loss of the factory.The Union has attempted to organize the shade factory, and some of itsemployees are members.We find that shade factory employees shall be included within theappropriate unit.Division and work heads.A work head is responsible for produc-tion and assigns work to the men under his direction.He works alongwith his men from 50 to 75 per cent of the time.He has power torecommend the disciplining of his men and when a lay-off is necessary,he may suggest who should be dismissed. The work of a divisionhead is substantially the same as that of a work head but involvesgreater responsibilities.A division head generally spends less thanhalf of his time working with the men.Some division and work headsare members of the Union.The Union seeks to include within theunit all division and work heads having less than 10 men under theirdirection.The Company wishes to exclude all of them.We find thatthe criterion proposed by the Union for the inclusion of division andwork heads within the unit does not reflect with sufficient accuracythe relationship of their work to that of other employees within theunit or the extent of the management functions performed by them.A more reliable guide to the determination of such questions is, in ouropinion, the amount of,time which they spend in production work.Accordingly, we find that all division and work heads who spend 50per cent or more of their time in non-supervisory work shall be in-cluded in the appropriate unit, while those spending a majority oftheir time performing supervisory duties shall be excluded from theunit.Extra employees.One who is employed less than 24 consecutiveweeks by the Company is considered an extra employee. Should hebe laid off at any time before he has worked 24 consecutive weeks andthen be rehired, it would be necessary to recommence- the 24-consecu-tive-week period in order to obtain the status of a regular employee.Extra employees receive lower wages than regular employees and donot receive vacations, hospitalization, or other benefits.Most of themare employed on a full-time basis although some do part-time work.At the Atwater-Kent plant, there were 252 regular employees and 236extra employees as of June 5, 1941.Most of the extra employees areengaged in merchandise handling rather than in office or clerical work.The Union wishes to include and the Company to exclude, all extraemployees.We find that all extra employees should be included with=in the appropriate unit. 250DECISIONSOF NATIONALLABOR RELATIONS BOARD0 f lee and clerical employeesWhile agreeing to exclude office and clerical workers employed indepartments which are exclusively office or clerical, the Union seeks toinclude such employees within departments which are composed essen-tially of employees handling merchandise, including Department 134(pricing), ticket-office clerks, warehouse files clerks, and memo andshort-racks employees.The Company seeks to exclude all office andclerical employees from the, unit.Department 134 (pricing).The evidence shows that -the employeeswithin this department are engaged in checking prices on order tickets.They work in a segregated area of the merchandising department.We shall include them within the unit hereinafter found to beappropriate.Ticket-office clerks.The duties of these clerks consist of comparinginvoice prices with prices set forth in the Company's catalog. - Theywork in departments comprised essentially of merchandise handlers,under the direction of the same manager who has control over themerchandise employees.We shall include them within the appro-priate unit.Warehouse files clerks.These employees check and file the ware-house index cards.We shall include them within the appropriateunit.Memo and short-racks employees.These employees are in chargeof future orders, and we shall include them within the unit.We find that all shade-factory employees and all warehouse em-ployees at the Atwater Kent plant of the Company, including mer-chandise handlers, division and work heads who spend 50 per centor more of their time in non-supervisory work, extra employees, ele-vator men and porters, office and clerical employees within depart-ments which are composed essentially of employees handling mer-chandise, including Department 134 (pricing), ticket-office clerks,warehouse files clerks, memo and short-racks employees, and em-ployees in Department 170 (billing), Department 178 (parcel-postweighing), and Department 201 (restaurant), but excluding execu-tives, managers and assistant managers, division and work heads whospend a majority of their time performing supervisory duties, con-fidential secretaries, maintenance and powerhouse employees, mail-truck drivers, Departments 150 and 637 (record clerks) except thewarehouse files clerks and memo and short-racks employees, Depart-ments 180 and 180-X (house inspection and service of supply),Departments 195 and 211 (plant protection, guards, fire inspection),Department 204 (medical), gun-repair department, motor-repair de-partment, general-auditing and frank department, all invoice passers,and the following office and clerical departments : Department 101 SEARS ROEBUCK ET AL.251(general executive) ; Department 107 (employment and personnel)Department 131 (general operating) ; Department 133 (generalmerchandising office) ; Department 139 (catalog addressing) ; De-partment 141 (catalog mailing) ; Department 142 (advertising)Department 146 (mail opening) ; Department 147 (entry) ; Depart-ment 148 (distribution and sales listing) ; Department 153 (creditand collections) ; Department 154 (traffic) ; Department 156 (centralbuying) ; Department 157 (correspondence) ; Department 160 (col-lections) ; Department 162 (index) ; Department 164 (timekeeping)Department 167 (bookkeeping) ; Department 168 (auditing) ; De-partments 168-A, 168-B, and 168-R (accounting) ; Department 169(cashier) ;Department 171 (refund and mailing) ; Department 189(customer's letter information) ; Department 203 (telephone com-munications) ; Department 205 (tabulating) ; Department 206 (budg-'eting or purchasing) ; Department 299 (foreign shipping) ; Depart-ment 414 (order offices); and Department 415 (telephone-ordertakers), constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representationof the employees of the Atwater Kent plant of the Company can bestbe resolved by an election by secret ballot.Neither party made anysuggestion as to the date to be used to determine eligibility to vote.In accordance with our usual practice, we shall direct that those eligibleto vote in the election shall be the employees within the appropriateunit who were employed by the Company at its Atwater Kent plantduring the pay-roll period immediately preceding the date of theDirection of Election, subject to such limitations and additions as areset forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Sears Roebuck and Company AtwaterKent Mail Order Plant, Philadelphia, Pennsylvania, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All shade-factory employees and all warehouse employees attheAtwater Kent plant of the Company, including merchandise 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandlers, division and work heads who spend 50 per cent or more oftheir time in non-supervisory work, extra employees, elevator menand porters, office and clerical employees within departments whichare composed essentially of employees handling 'merchandise, in-cluding Department 134 (pricing), ticket-office clerks, warehousefiles clerks, memo and short-racks employees, and employees in De-partment 170 (billing), Department 178 (parcel-post weighing), andDepartment 201 (restaurant), but excluding executives, managersand assistant managers, division and work heads who spend a majorityof their time performing supervisory duties, confidential secretaries,maintenance and powerhouse employees, mail-truck drivers, Depart-ments 150 and 637 (record clerks) except the warehouse files clerksand memo and short-racks employees, Departments 180 and 180-X(house inspection and service of supply), Departments 195 and 211(plant protection, guards, fire inspectors), Department 204 (medical),gun-repair department, motor-repair department, general- auditingand frank department, all invoice passers, and the following office andclerical departments: Department 101 (general executive) ; Depart-ment 107 (employment and personnel) ; Department 131 (generaloperating) ; Department 133 (general merchandising office) ; De-partment 139 (catalog addressing) ; Department 141 (catalog mail-ing) ; Department 142 (advertising) ; Department 146 (mail opening) ;Department 147 (entry) ; Department 148 (distribution and saleslisting) ;Department 153 (credit and collections) ; Department 154(traffic) ; Department 156 (central buying) ; Department 157 (cor-respondence) ;Department 160 (collections) ;Department 162(index) ;Department 164 (timekeeping) ; Department 167 (book-keeping) ; Department 168 (auditing) ; Departments 168-A, 168-B,and 168-R (accounting) ; Department 169 (cashier) ;-Department 171(refund and mailing) ; Department 189 (customer's letter informa-tion) ; Department 203 (telephone communications) ; Department 205(tabulating) ; Department 206 (budgeting or purchasing) ; Depart-ment 299 (foreign shipping) ; Department 414 (order offices) ; andDepartment 415 (telephone-order takers), constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelationsBoardRules andRegulations-Series 2, as amended, it ishereby SEARS ROEBUCK ET AL.253DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Sears Roebuck and Company Atwater Kent Mail Order Plant,Philadelphia, Pennsylvania, an election by secret ballot should beconducted as early as possible, but not later than thirty (30) daysfrom the date of the Direction of Election, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all shade-factory employees and all warehouse employees attheAtwater Kent plant of the Company who were employed bythe Company during the pay-roll period immediately preceding thedate of this Direction of Election, including merchandise handlers,division and work heads who spend 50 per cent or more of their timein non-supervisory work, extra employees, elevator men and porters,office and clerical employees within departments which are composedessentially of employees handling merchandise, including Department134 (pricing), ticket-office clerks, warehouse files clerks, memo andshort-racks employees, and employees in Department 170 (billing),Department 178 (parcel-post weighing), and Department 201 (res-taurant), employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing executives, managers and assistant managers, division and workheads who spend a majority of their time performing supervisoryduties, confidential' secretaries,maintenance and powerhouse em-ployees, mail-truck drivers, Departments 150 and 637 (record clerks)except the warehouse files clerks and memo and short-racks employees,Departments 180 and 180-X (house inspection and service of supply),Departments 195 and 211 (plant protection, guards, fire inspectors),Department 204 (medical), gun-repair department, motor-repairdepartment, general-auditing and frank department, all invoicepassers, and the following office and clerical departments : Depart-ment 101 (general executive) ; Department 107 (employment andpersonnel) ; Department 131 (general operating) ; Department 133(generalmerchandising office) ; Department 139 (catalog address-ing) ; Department 141 (catalog mailing) ; Department 142 (adver-tising) ; Department 146 (mail opening) ; Department 147 (entry) ;Department 148 (distribution and sales listing) ; Department 153(credit and collections) ; Department 154 (traffic) ; Department 156(central buying) ; Department 157 (correspondence) ; Department160 (collections) ; Department 162 (index) ; Department 164 (time-keeping) ; Department 167 (bookkeeping) ; Department 168 (audit-ing) ; Departments 168-A, 168-B. and 168-R (accounting) ; Depart- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDment 169 (cashier) ; Department 171 (refund and mailing) ; Depart-ment 189 (customer's letter information) ; Department 203 (telephonecommunications) ; Department 205 (tabulating) ; Department 206(budgeting or purchasing) ; Department 299 (foreign shipping) ;Department 414 (order offices) ; and Department 415 (telephone-ordertakers), and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Retail,Wholesale and Department Store Employees ofAmerica, Local 18, C. I. 0., for the purposes of collective bargaining.